Case 3:19-cv-01327 Document1 Filed 11/14/19 Page 1 of 12 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
NANCY BRETT,
Plaintiff,
v. CASE NO.:

AMAZON.COM, INC. and
AMAZON.COM SERVICES, INC.

Defendants.
/

COMPLAINT AND DEMAND FOR JURY TRIAL

Plaintiff, NANCY BRETT (“Plaintiff”), by and through her undersigned counsel,
brings this action against Defendants, AMAZON.COM, INC. and AMAZON.COM
SERVICES, INC. (together, “Defendants”), and in support of her claims states as follows:

JURISDICTION AND VENUE

L, This is an action for violations of Title VII of the Civil Rights Act of 1964, as
amended (“Title VII"), the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C §
621 et seq.. and the Americans with Disabilities Act of 1990, as amended (“ADA”), 42
U.S.C. § 12101 et seq.

2 This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 29
U.S.C. § 2601 et seq.

3. Venue is proper in the Middle District of Florida, Jacksonville Division,
because all of the events giving rise to these claims occurred in Duval County, Florida with

venue located in this Court.
Case 3:19-cv-01327 Document1 Filed 11/14/19 Page 2 of 12 PagelD 2

PARTIES

4, Plaintiff is a resident of Duval County, Florida, and during all times material
and relevant hereto, Plaintiff worked for Defendants at their office location in Duval County,
Florida.

5, Defendants are foreign for-profit corporations conducting business in the State
of Florida and Duval County, Florida.

GENERAL ALLEGATIONS

6, At all times material hereto, Defendants employed twenty (20) or more
employees; thus, Defendants are an “employer” within the meaning of Title VII, ADEA, and
ADA.

7, At all times material hereto, Plaintiff was an “employee” of Defendants within
the meaning of Title VII, ADEA, and ADA.

8. Plaintiff is a Caucasian who is over 40 years of age.

9. Defendants acted through their officers, directors, employees, agents, servants

and/or representatives at all times during the Plaintiff's employment with the Defendants.

10. Plaintiff has satisfied all conditions precedent, or they have been waived.
Li, Plaintiff has retained the undersigned attorneys and agreed to pay them a fee.
12. Plaintiff requests a jury trial for all issues so triable.
FACTS
13; Plaintiff began working for Defendants as a warehouse associate in or around
January 2017.
Case 3:19-cv-01327 Document1 Filed 11/14/19 Page 3 of 12 PagelD 3

14. During Plaintiff's tenure with Defendants, Plaintiff satisfactorily performed
the essential duties of her position.

i. In or around mid-2018, another similarly situated employee as Plaintiff,
Diane. who is African American and under 40 years of age, started bullying, harassing and
creating a hostile work environment for Plaintiff, including without limitation, Diane telling
other employees that Diane was going to get Plaintiff terminated.

16. Starting in or around September 2018, Plaintiff made multiple complaints
regarding Diane’s misconduct to Defendants, including to Defendant’s human resources
representative, AJ.

17. Notwithstanding Plaintiffs complaints to Defendants, Defendants and AJ
took no remedial or corrective action to stop Diane’s continuing misconduct against Plaintiff
nor disciplined Diane for such continuing misconduct against Plaintiff.

18. Instead of taking the appropriate action, when Plaintiff complained to AJ
regarding Diane’s misconduct, AJ would unlawfully: (i) make hostile and harassing ageist
comments to Plaintiff that Plaintiff was not physically able to do ger job and not fit to work
for Defendants and (ii) make hostile and harassing comments to Plaintiff based on AJ
perceiving that Plaintiff suffered from disabilities and/or the perception that Plaintiff was
disabled by stating that Plaintiff was not physically able to do her job and not fit to work for
Defendants.

To, Plaintiff promptly objected to AJ regarding AJ’s unlawful conduct described

above.
Case 3:19-cv-01327 Document1 Filed 11/14/19 Page 4 of 12 PagelD 4

20. Following Plaintiff's complaints regarding Diane and Plaintiff's objections to
AJ’s unlawful conduct, on or about January 7, 2019, Diane falsely complained to Defendants
that Plaintiff spit on Diane.

21. Immediately thereafter, on or about January 8, 2019, Plaintiff suffered
unlawful retaliatory adverse employment action by Defendant when based on Diane’s false
complaint Defendants through AJ placed Plaintiff on an unwarranted 10 day leave of absence
to be evaluated by physicians as to whether Plaintiff was physically and mentally fit to do her
job, including based on Plaintiffs age.

2a: Again, Plaintiff objected to AJ regarding the unlawful discrimination against
her based on her age and perceived disabilities and perception Plaintiff was disable when AJ
placed Plaintiff on the 10 day leave of absence.

23. Defendants, including AJ, took no adverse employment action against Diane,
who is African American and under 40 years old, based on Plaintiff's multiple complaints
about Diane’s misconduct. Plaintiff was unlawfully discriminated against based on her race
and age and unlawfully subjected to different terms and conditions of her employment based
on her race and age.

24. ~+‘Thereafter, Plaintiff was evaluated as required by Defendants and the
physicians who evaluated Plaintiff stated that Plaintiff was in fine condition to return to work
and Defendants informed Plaintiff she could return to work on or about January 20, 2019.

25. However, when Plaintiff returned to work as Defendants instructed on or
about January 20, 2019, Defendants refused to allow Plaintiff entrance through the security

gate and informed Plaintiff to instead return to work on or about January 23, 2019.
Case 3:19-cv-01327 Document1 Filed 11/14/19 Page 5 of 12 PagelID5

26. When Plaintiff then returned to work as Defendants instructed on or about
January 23, 2019, Defendants unlawfully further: (i) discriminated against Plaintiff based on
Plaintiff's age, perceived disabilities and perception of being disabled, and race and (ii)
retaliated against Plaintiff based on Plaintiff's objections to Defendants unlawful conduct, by
Defendants terminating Plaintiff's employment.

27. ‘Plaintiff timely filed her Charge of Discrimination with the Equal
Employment Opportunity Commission and Plaintiff received her Right to Sue Letter from
the EEOC on or about September 12, 2019 which is less than ninety days from the date
hereof; and therefore, Plaintiff may file her claims under Title VII, ADA and ADEA.

28. Plaintiff has suffered and continues to suffer severe financial and emotional
damages due to Defendants unlawful conduct.

COUNT I- TITLE VII VIOLATION
(Race Discrimination)

29. Plaintiff realleges and readopts the allegations of Paragraphs 1 through 28 of
this Complaint, as though fully set forth herein.

30. As a Caucasian person, Plaintiff is a member of a protected class of persons
under Title VII based on her race.

a1, Plaintiff was subjected to disparate treatment, a hostile and harassing work
environment, and subjected to different terms and conditions of her employment by
Defendants, based on Plaintiff's race, including without limitation, Plaintiff's termination on
or about January 23, 2019.

32. The foregoing actions constitute unlawful discrimination, in violation of Title

VIL.
Case 3:19-cv-01327 Document1 Filed 11/14/19 Page 6 of 12 PagelD 6

33. Defendants’ actions were willful and done with malice.

34. As a direct and proximate result of Defendants’ willful and reckless

discrimination against Plaintiff, Plaintiff has suffered and will continue to experience pain

and suffering, mental anguish, emotional distress, and loss of earnings and other employment

benefits and job opportunities.

35. Plaintiff was injured due to Defendants’ violations of Title VII, for which

Plaintiff is entitled to legal and injunctive relief.

WHEREFORE, Plaintiff demands:

A jury trial on all issues so triable:

That process issue and that this Court take jurisdiction over the case;
Judgment against Defendants, permanently enjoining Defendants from
future violations of Section Title VII and remedying all lost income,
raises, promotions, and other benefits of which Plaintiff was unlawfully
deprived:

Compensatory damages, including emotional distress, allowable at law:
Punitive damages;

Reinstatement of Plaintiff to a position comparable to her prior position,
or in the alternative, front pay;

Prejudgment interest on all monetary recovery obtained;

All costs and attorney’s fees incurred in prosecuting these claims; and

For such further relief as this Court deems just and equitable.
Case 3:19-cv-01327 Document1 Filed 11/14/19 Page 7 of 12 PagelD 7

COUNT II - ADEA VIOLATION
(Age Discrimination)

36. Plaintiff realleges and readopts the allegations of paragraphs 1 through 28 of
this Complaint, as though fully set forth herein.

31. As an individual who is over forty (40) years of age, Plaintiff is a member of a
protected class under the ADEA.

38. Plaintiff was subjected to disparate treatment, a hostile and harassing work
environment, and subjected to different terms and conditions of her employment by
Defendants, based on Plaintiff's age, including without limitation, Plaintiff's termination on
or about January 23, 2019.

39. Defendants’ actions were willful and done with malice.

40. Plaintiff was injured due to Defendants’ violations of the ADEA, for which
Plaintiff is entitled to legal and injunctive relief.

WHEREFORE. Plaintiff demands:

a) A jury trial on all issues so triable:

b) That process issue and that this Court take jurisdiction over the case;

c) An injunction restraining continued violation of the ADEA;

d) Compensation for lost wages, benefits, and other remuneration;

e) Reinstatement of Plaintiff to a position comparable to her prior

position with back pay plus interest, or in the alternative, front pay;

f) Liquidated damages in an amount equal to Plaintiff's total damages;
g) Prejudgment interest on all monetary recovery obtained.
h) All costs and attorney’s fees incurred in prosecuting these claims; and
Case 3:19-cv-01327 Document1 Filed 11/14/19 Page 8 of 12 PagelD 8

i) For such further relief as this Court deems just and equitable.

COUNT III —- ADEA VIOLATION
(Retaliation)

41. Plaintiff realleges and readopts the allegations of paragraphs 1 through 28 of
this Complaint, as though fully set forth herein.

42. Asan individual who is over forty (40) years of age, Plaintiff is a member of a
protected class under the ADEA.

43. Plaintiff was unlawfully retaliated against by Defendants based on Plaintiff
exercising her rights by complaining and objecting to Defendants’ unlawful age
discrimination against her, including without limitation, Defendants’ unlawful termination of
Plaintiff's employment on or about January 23, 2019.

44. _ Defendants’ actions were willful and done with malice.

45. Plaintiff was injured due to Defendants’ violations of the ADEA, for which
Plaintiff is entitled to legal and injunctive relief.

WHEREFORE, Plaintiff demands:

i) A jury trial on all issues so triable:

k) That process issue and that this Court take jurisdiction over the case:

1) An injunction restraining continued violation of the ADEA;

m) Compensation for lost wages, benefits, and other remuneration:

n) Reinstatement of Plaintiff to a position comparable to her prior

position with back pay plus interest, or in the alternative, front pay;
0) Liquidated damages in an amount equal to Plaintiff's total damages;

Pp) Prejudgment interest on all monetary recovery obtained.
Case 3:19-cv-01327 Document1 Filed 11/14/19 Page 9 of 12 PagelD 9

q) All costs and attorney’s fees incurred in prosecuting these claims; and
r) For such further relief as this Court deems just and equitable.

COUNT IV —- ADA VIOLATION
(Disability Discrimination)

46. Plaintiff realleges and readopts the allegations of paragraphs 1 through 28 of
this Complaint, as though fully set forth herein.

47. Based on Defendants’ perception of Plaintiff having disabilities and/or
Defendants’ perception Plaintiff was disabled, Plaintiff is a member of a protected class
under the ADA.

48. Plaintiff was subjected to disparate treatment by Defendants on the basis of
her perceived disability and/or perception of being disabled, including without limitation,
unlawfully subjecting Plaintiff to different terms and conditions of her employment, creating
a severe and pervasive hostile and harassing work environment, and termination of Plaintiff s
employment on or about January 23, 2019.

49. Defendants’ actions were willful and done with malice.

50, Plaintiff was injured due to Defendants’ violations of the ADA, for which
Plaintiff is entitled to legal and injunctive relief.

WHEREFORE, Plaintiff demands:

s) A jury trial on all issues so triable;

t) That process issue and that this Court take jurisdiction over the case;

u) That this Court enter an injunction restraining continued violation of
the ADA;
Case 3:19-cv-01327 Document1 Filed 11/14/19 Page 10 of 12 PagelD 10

aa)
bb)

cc)

Compensation for lost wages, including back pay with interest,
benefits, and other remuneration for violation of the Plaintiffs civil
rights;

Reinstatement of Plaintiff to a position comparable to his prior
position, or in the alternative, front pay;

Reinstatement of Plaintiff's full fringe benefits and seniority rights;
Any other compensatory damages, including emotional distress,
allowable at law;

Punitive damages;

Prejudgment interest on all monetary recovery obtained.

All costs and attorney’s fees incurred in prosecuting these claims; and
For such further relief as this Court deems just and equitable.

COUNT V -—- ADA VIOLATION
(Retaliation)

SI, Plaintiff realleges and readopts the allegations of paragraphs 1 through 28 of

this Complaint, as though fully set forth herein.

ae, Based on Defendants’ perception of Plaintiff having disabilities and/or

Defendants’ perception Plaintiff was disabled, Plaintiff is a member of a protected class

under the ADA.

53. Plaintiff was unlawfully retaliated against by Defendants based on Plaintiff

exercising her rights by complaining and objecting to Defendants’ unlawful violations of the

ADA, including without limitation, Defendants’ unlawful termination of Plaintiff's

employment on or about January 23, 2019.

10
Case 3:19-cv-01327 Document1 Filed 11/14/19 Page 11 of 12 PagelID 11

54. Defendants’ actions were willful and done with malice.
55. The adverse employment action that Defendants took against Plaintiff was
material.

56. Plaintiff was injured due to Defendants’ violations of the ADA, for which

Plaintiff is entitled to legal and injunctive relief.

WHEREFORE, Plaintiff demands:

a)
b)

c)

d)

f)

g)

h)

i)

A jury trial on all issues so triable;

That process issue and that this Court take jurisdiction over the case;
That this Court enter a declaratory judgment against Defendants,
stating that Defendant interfered with Plaintiff's rights under the ADA;
That this Court enter an injunction restraining continued violation of
the ADA;

Compensation for lost wages, including back pay with interest,
benefits, and other remuneration for violation of the Plaintiff's civil
rights;

Reinstatement of Plaintiff to a position comparable to his prior
position, or in the alternative, front pay:

Reinstatement of Plaintiff's full fringe benefits and seniority rights:
Any other compensatory damages, including emotional distress,
allowable at law;

Punitive damages;

Prejudgment interest on all monetary recovery obtained.

11
Case 3:19-cv-01327 Document1 Filed 11/14/19 Page 12 of 12 PagelD 12

k) All costs and attorney’s fees incurred in prosecuting these claims; and
1) For such further relief as this Court deems just and equitable.
JURY TRIAL DEMAND
Plaintiff demands trial by jury as to all issues so triable.
Dated this 14" day of November, 2019.

Respectfully submitted,

wy
A
f, / LE if
Af, 7 j Ll t

LUIS A. CABASSA

Florida Bar Number: 0053643
WENZEL FENTON CABASSA, P.A.
1110 N. Florida Avenue, Suite 300
Tampa, Florida 33602

Main Number: 813-224-043 1
Direct Dial: (813) 379-2565
Facsimile: 813-229-8712

Email: lcabassa@wfclaw.com
Email: gnichols@wfclaw.com
Attorneys for Plaintiff

 

 

and

SCOTT M. WEAVER

Florida Bar Number: 573221

THE WEAVER LAW FIRM, P.A.

801 West Bay Dr., Suite 426

Largo, FL 33770

Telephone: 727-316-5330

Facsimile: 727-499-7322

Email: scott@theweaverlawfirm.com
Attorney for Plaintiff

12
